                                                                                    1

                                                                                    2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8                            UNITED STATES DISTRICT COURT
                                                                                    9                           EASTERN DISTRICT OF CALIFORNIA
                                                                                   10 CHRISTINA GONZALEZ,                                      Case No. 1:19−CV−00273−AWI−JLT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                        Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                                                                                                               STIPULATION TO ARBITRATE
                                                                                   12          vs.                                             CASE
REED SMITH LLP




                                                                                   13 CREDIT ACCEPTANCE                                        [Hon. USDC Judge Anthony W. Ishii]
                                                                                        CORPORATION,                                           [Hon. Mag. Judge Jennifer L. Thurston]
                                                                                   14
                                                                                                             Defendant.
                                                                                   15

                                                                                   16

                                                                                   17
                                                                                               Pursuant to the Stipulation to Arbitrate Case filed by the Parties, and for GOOD
                                                                                   18
                                                                                        CAUSE shown, this matter is hereby dismissed without prejudice to allow the Parties
                                                                                   19
                                                                                        to arbitrate their claims.
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23
                                                                                        IT IS SO ORDERED.
                                                                                   24
                                                                                        Dated: March 27, 2019
                                                                                   25                                               SENIOR DISTRICT JUDGE
                                                                                   26
                                                                                   27

                                                                                   28

                                                                                                                                         –1–
                                                                                                                 [Proposed] Order Granting Stipulation To Arbitrate Case
